--------------------------------------------------------------------------------

Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 29, 2016, is by and among LINCOLN EDUCATIONAL SERVICES CORPORATION, a
New Jersey corporation (“Parent”), and its Subsidiaries party hereto (Parent and
such Subsidiaries, each, individually, a “Borrower”, and collectively,
“Borrowers”), the lenders identified on the signature pages hereof, and HPF
SERVICE, LLC, as administrative agent for the Lenders party to the below
described Credit Agreement (in such capacity, together with its successors and
assigns in such capacity, “Administrative Agent”) and as Tranche A Collateral
Agent.


W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement dated as of July 31, 2015 (the
“Existing Credit Agreement”) by and among Borrowers, the Tranche A Lenders and
Tranche B Lenders party thereto, Administrative Agent, Tranche A Collateral
Agent, and ALOSTAR BANK OF COMMERCE, as collateral agent for the Tranche B
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Tranche B Collateral Agent”), the Tranche A Lenders and the
Tranche B Lenders made certain loans to Borrowers; and


WHEREAS, Borrowers have requested that certain amendments be made to the
Existing Credit Agreement, and Administrative Agent and the Lenders are willing
to make such amendments, subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:


PART  I.
DEFINITIONS


SUBPART 1.1    Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:


“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.


SUBPART 1.2   Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Amended Credit Agreement.


PART  II.
AMENDMENTS TO EXISTING CREDIT AGREEMENT AND SECURITY AGREEMENT


SUBPART 2.1   Amendment to Schedules (Schedule C-1).  Subject to the
satisfaction of the conditions precedent set forth in Part III of this
Amendment, the Existing Credit Agreement is hereby amended to reflect that the
aggregate Tranche B Commitment (all of which is currently held by the Tranche B
Lender party to this Amendment) is $20,000,000.
 
1

--------------------------------------------------------------------------------

SUBPART 2.2    Amendment to Schedules (Schedule H).  Subject to the satisfaction
of the conditions precedent set forth in Part III of this Amendment, the
Existing Credit Agreement is hereby amended by adding new Schedule H in the form
of Schedule H attached to this Amendment.


SUBPART 2.3    Amendment to Section 2.1 (Making of Term Loans).  Subject to the
satisfaction of the conditions precedent set forth in Part III of this
Amendment, the Existing Credit Agreement is hereby amended by deleting Section
2.1 and replacing such Section with the following:


2.1        Making of Term Loans.  Borrowers, Lenders and Administrative Agent
acknowledge that (a) on the Closing Date, (i) each Tranche A Lender made
(severally, not jointly or jointly and severally) a term loan (collectively, the
“Tranche A Term Loan”) to Borrowers in an amount equal to such Lender’s share of
the Tranche A Term Loan Amount based on its Tranche A Commitment, and (ii) each
Tranche B Lender made (severally, not jointly or jointly and severally) a term
loan (collectively, the “Tranche B Term Loan”) to Borrowers in an amount equal
to such Lender’s share of the Tranche B Term Loan Amount (as in effect on the
Closing Date) based on its Tranche B Commitment (as in effect on the Closing
Date), (b) the outstanding principal balance of the Tranche A Term Loan as of
the date hereof is $29,616,449.20, and (c) the outstanding principal balance of
the Tranche B Term Loan as of the date hereof is $15,000,000. Subject to the
terms and conditions of this Agreement, on the Second Amendment Effective Date,
the Tranche B Lender agrees (severally, not jointly or jointly and severally) to
make an additional term loan of $5,000,000 to Borrowers as part of the Tranche B
Term Loan, such that, upon the making of such additional term loan, the
outstanding principal balance of the Tranche B Term Loan shall equal the Tranche
B Term Loan Amount (which, after giving effect to this Amendment, shall be
$20,000,000).  The making of such additional term loan by the Tranche B Lender
shall not constitute a novation of any of the Term Loans made on the Closing
Date.


SUBPART 2.4    Amendment to Sub-Section 2.3(d) (Mandatory Prepayments).  Subject
to the satisfaction of the conditions precedent set forth in Part III of this
Amendment, the Existing Credit Agreement is hereby amended by adding the
following new clause (v) at the end of Sub-Section 2.3(d):


(v)        Covenant Level Prepayments.  In the event a Covenant Level Prepayment
is required to be made in accordance with the terms of Article 7, Borrowers
shall make such Covenant Level Prepayment in accordance with the terms of
Article 7 for application to the prepayment of the outstanding Obligations in
accordance with Section 2.3(e).


SUBPART 2.5    Amendment to Sub-Section 2.3(e) (Application of Prepayments). 
Subject to the satisfaction of the conditions precedent set forth in Part III of
this Amendment, the Existing Credit Agreement is hereby amended by deleting
Sub-Section 2.3(e) and replacing such Sub-Section with the following:
 
2

--------------------------------------------------------------------------------

(e)         Application of Prepayments.  Each prepayment made pursuant to
Section 2.3(c) or (d) shall be accompanied by the payment of accrued interest to
the date of such payment on the amount prepaid, together with the Applicable
Prepayment Premium.  Each such prepayment shall be applied by Administrative
Agent to installment payments in the inverse order of maturities (for the
avoidance of doubt, any amount that is payable on the Maturity Date shall
constitute an installment) between the Tranche A Term Loan and the Tranche B
Term Loan in such manner as Administrative Agent may determine in its sole
discretion (including (i) by applying the entire amount of any such prepayment
to the Tranche A Term Loan, (ii) with the consent of the Required Lenders, by
applying the entire amount of any such prepayment to the Tranche B Term Loan, or
(iii) with the consent of the Required Lenders, by applying a portion of any
such prepayment to the Tranche A Term Loan and the remaining portion of such
prepayment to the Tranche B Term Loan); provided, that, notwithstanding the
foregoing, (A) Borrowers may direct that Administrative Agent apply up to
$5,000,000 in the aggregate from voluntary prepayments made by Borrowers under
Section 2.3(c) after the first anniversary of the Second Amendment Effective
Date to the Tranche B Term Loan (and Administrative Agent shall comply with such
directions) if all of the following conditions are satisfied: (1) at the time of
such prepayment, no Default or Event of Default shall have occurred and is
continuing; and (2) Borrowers shall have provided Administrative Agent written
notice as to such directions at least 10 Business Days prior to the date of such
prepayment (prepayments of the Tranche B Term Loan that satisfy the foregoing
requirements and conditions, being referred to as “Tranche B Designated
Prepayments”); and (B) any Covenant Level Prepayment shall be applied by
Administrative Agent to regularly scheduled amortization installments of the
Tranche A Term Loan under Section 2.2(a) in the order of maturity of such
installments.


SUBPART 2.6    Amendment to Sub-Section 2.7(b) (Prepayment Premiums).  Subject
to the satisfaction of the conditions precedent set forth in Part III of this
Amendment, the Existing Credit Agreement is hereby amended by deleting
Sub-Section 2.7(b) and replacing such Sub-Section with the following:
 
(b)        Except for mandatory prepayments resulting from the application of
insurance proceeds or condemnation awards, in the event all or any portion of
the principal balance of the Term Loans are prepaid for any reason whatsoever
(including as a result of (i) any voluntary or mandatory prepayment under
Section 2.3 hereof), (ii) the acceleration of any of the Obligations in
connection with the occurrence of an Event of Default, (iii) any foreclosure and
sale of, or collection of, the Collateral, (iv) any sale of the Collateral in
any Insolvency Proceeding, or (v) the restructure, reorganization, or compromise
of any of the Obligations by the confirmation of a plan of reorganization or any
other plan of compromise, restructure, or arrangement in any Insolvency
Proceeding), then, in view of the impracticability and extreme difficulty of
ascertaining the actual amount of damages to the Lender Group or profits lost by
the Lender Group as a result of such prepayment, and by mutual agreement of the
parties as to a reasonable estimation and calculation of the lost profits or
damages of the Lender Group, (A) Borrowers shall pay to Administrative Agent, in
cash, the Applicable Prepayment Premium, measured as of the date of such
prepayment, and (B) Administrative Agent shall remit to each Lender (subject to
any contrary agreement between Administrative Agent and such Lender), from the
Applicable Prepayment Premium actually received by Administrative Agent, such
Lender’s Pro Rata Share of such Applicable Prepayment Premium based on the
principal amount of the Term Loans held by such Lender that are prepaid in
connection therewith.  As used herein, “Applicable Prepayment Premium” means, as
of any date of determination, an amount equal to (i) during the period from and
after the Closing Date up to (but not including) the date that is the first
anniversary of the Closing Date (the “First Period”), 5.00% times the amount
prepaid, (ii) during the period from and including the date that is the first
anniversary of the Closing Date up to (but not including) the date that is the
second anniversary of the Closing Date, 5.00% times the amount prepaid, and
(iii) during the period from and including the date that is the second
anniversary of the Closing Date up to (but not including) the date that is the
third anniversary of the Closing Date, 3.00% times the amount prepaid; provided,
that: (1) no Applicable Prepayment Premium shall be due with respect to up to
$15,000,000 in the aggregate of prepayments of the Term Loans that are made
during the First Period pursuant to Sections 2.3(d)(i) and (ii); (2) no
Applicable Prepayment Premium shall be due with respect to up to $5,000,000 in
the aggregate of Tranche B Designated Prepayments (as defined in Section 2.3(e))
that are made in accordance with the proviso set forth in Section 2.3(e) after
the first anniversary of the Second Amendment Effective Date; and (3) no
Applicable Prepayment Premium shall be due with respect to any Covenant Level
Prepayment.
 
3

--------------------------------------------------------------------------------

SUBPART 2.7   Amendment to Section 5.15 (Cash Collateral).  Subject to the
satisfaction of the conditions precedent set forth in Part III of this
Amendment, the Existing Credit Agreement is hereby amended by deleting Section
5.15 and replacing such Section with the following:


Section 5.15     Cash Collateral.  Maintain the Cash Collateral in the Cash
Collateral Account, subject to a Control Agreement, at all times (it being
agreed that all interest that accrues from time to time on the Cash Collateral
shall be property of Borrowers and constitute Cash Collateral).  Notwithstanding
the foregoing: (a) if (i) no Default or Event of Default shall then exist or
would result therefrom, (ii) EBITDA for the four fiscal quarter period ended as
of the last day of the most recent fiscal quarter for which Borrowers are then
required to have delivered quarterly financial statements to Administrative
Agent in accordance with Section 5.1 is at least $30,000,000, (iii) the
outstanding principal balance of the Term Loans is less than 50% of the
aggregate of the Real Property Minimum Sale Amount with respect to all Real
Property Collateral then owned by Borrowers, and (iv) Borrowers provide the
Administrative Agent a certification in form and detail reasonably acceptable to
the Administrative Agent as to the satisfaction of the foregoing conditions,
then Borrowers may request that the Administrative Agent arrange for the release
of a to-be-determined percentage of the Cash Collateral, and the Administrative
Agent may elect to approve or deny all or a portion of such request in its sole
discretion (but no such approval may be made without the direction of all of the
Tranche A Lenders and the consent of the Tranche B Collateral Agent); (b) if (i)
no Default or Event of Default shall then exist, (ii) Borrowers have made up to
$5,000,000 in the aggregate of Tranche B Designated Prepayments (as defined in
Section 2.3(e)) in accordance with the proviso set forth in Section 2.3(e) after
the first anniversary of the Second Amendment Effective Date, and (iii) the
amount of Cash Collateral exceeds the outstanding principal balance of the
Tranche B Term Loan by more than $250,000, then Administrative Agent shall,
promptly following the request of Borrowers, require the Tranche B Collateral
Agent and the Tranche A Collateral Agent to release such excess amount of the
Cash Collateral, it being understood that the amount of Cash Collateral shall at
all times exceed the outstanding principal amount of the Tranche B Term Loan by
at least $250,000; (c) if (i) no Default or Event of Default shall then exist,
and (ii) the amount of Cash Collateral exceeds the outstanding principal balance
of the Tranche B Term Loan by more than $250,000, then Administrative Agent (at
the direction of all of the Tranche A Lenders) shall have the right in its sole
discretion, at the request of Borrowers, to require the Tranche B Collateral
Agent and the Tranche A Collateral Agent to release such excess amount of the
Cash Collateral, it being understood that the amount of Cash Collateral shall at
all times exceed the outstanding principal amount of the Tranche B Term Loan by
at least $250,000; and (d) if (i) no Default or Event of Default shall then
exist, and (ii) the amount of Cash Collateral would exceed the outstanding
principal balance of the Tranche B Term Loan by more than $250,000 after giving
effect thereto, then, not more than once during each calendar quarter, Borrowers
may request, by written notice to Administrative Agent and the Tranche B
Collateral Agent, that the Tranche B Collateral Agent and the Tranche A
Collateral Agent release to Borrowers (and the Tranche B Collateral Agent and
the Tranche A Collateral Agent hereby agree to release) any or all interest in
the Cash Collateral Account that has accrued and is then payable in accordance
with the scheduled interest payment terms applicable to the Cash Collateral
Account.
 
4

--------------------------------------------------------------------------------

SUBPART 2.8   Amendment to Article 7 (Financial Covenants).  Subject to the
satisfaction of the conditions precedent set forth in Part III of this
Amendment, the Existing Credit Agreement is hereby amended by deleting Article 7
and replacing such Article with the new Article 7 attached to this Amendment as
Exhibit A.


SUBPART 2.9     Amendment to Schedule 1.1 (Definition of Cash Collateral). 
Subject to the satisfaction of the conditions precedent set forth in Part III of
this Amendment, the Existing Credit Agreement is hereby amended by deleting the
definition of “Cash Collateral” in Schedule 1.1 and replacing such definition
with the following:


“Cash Collateral” means cash collateral in the initial amount of $20,250,000
maintained in the Cash Collateral Account.


SUBPART 2.10  Amendment to Schedule 1.1 (Definition of Covenant Level
Prepayment).  Subject to the satisfaction of the conditions precedent set forth
in Part III of this Amendment, the Existing Credit Agreement is hereby amended
by adding the following new definition of “Covenant Level Prepayment” in
appropriate alphabetical order in Schedule 1.1:


“Covenant Level Prepayment” shall have the meaning ascribed thereto in Article
7.


SUBPART 2.11  Amendment to Schedule 1.1 (Definition of Fee Letter).  Subject to
the satisfaction of the conditions precedent set forth in Part III of this
Amendment, the Existing Credit Agreement is hereby amended by deleting the
definition of “Fee Letter” in Schedule 1.1 and replacing such definition with
the following:


“Fee Letter” means that certain amended and restated fee letter, dated as of
February 29, 2016, among Administrative Borrower and Administrative Agent, in
form and substance reasonably satisfactory to Administrative Agent and
Administrative Borrower.


SUBPART 2.12  Amendment to Schedule 1.1 (Definition of Healthcare and Other
Professions Schools).  Subject to the satisfaction of the conditions precedent
set forth in Part III of this Amendment, the Existing Credit Agreement is hereby
amended by adding the following new definition of “Healthcare and Other
Professions Schools” in appropriate alphabetical order in Schedule 1.1:


“Healthcare and Other Professions Schools” means, collectively, the Schools
listed on Schedule H.


SUBPART 2.13  Amendment to Schedule 1.1 (Definition of Real Property Collateral
Sale Conditions).  Subject to the satisfaction of the conditions precedent set
forth in Part III of this Amendment, the Existing Credit Agreement is hereby
amended effective as of December 31, 2015 by deleting clause (b) of the
definition of “Real Property Collateral Sale Conditions” in Schedule 1.1 and
replacing such clause (b) with the following:


(b)         Borrowers shall make a prepayment of the Term Loans in accordance
with Sections 2.3(d) and (e) of the Agreement (which, in the case of any
proposed sale of Real Property Collateral in connection with a School
Disposition involving a School that, in whole or in part, occupies such Real
Property Collateral, shall be in addition to the prepayment required under
clause (e) of the definition of School Release Conditions) in an amount equal to
the greater of (i) the Net Cash Proceeds of such proposed sale of Real Property
Collateral, and (ii) the Real Property Minimum Sale Amount with respect to such
Real Property Collateral; provided, that, (A) in no case shall the required
prepayment under this clause (b) with respect to any sale of the Real Property
Collateral located in Suffield, Connecticut exceed $5,000,000; and (B) in no
case shall the sum of (1) the required prepayment under this clause (b) with
respect to any sale on or after January 1, 2016 of the Real Property Collateral
located in West Palm Beach, Florida plus (2) the required prepayments under
clause (e) of the definition of School Release Conditions with respect to School
Dispositions of Healthcare and Other Professions Schools on or after January 1,
2016 plus (3) the required prepayments under clause (i) of the definition of
School Release Conditions with respect to School Dispositions of Healthcare and
Other Professions Schools on or after January 1, 2016 exceed $10,000,000 in the
aggregate.
 
5

--------------------------------------------------------------------------------

SUBPART 2.14  Amendment to Schedule 1.1 (Definition of School Release
Conditions).  Subject to the satisfaction of the conditions precedent set forth
in Part III of this Amendment, the Existing Credit Agreement is hereby amended
effective as of December 31, 2015 by deleting clauses (c), (d), (e) and (f) of
the definition of “School Release Conditions” in Schedule 1.1 and replacing such
clauses (c), (d), (e) and (f) with the following:


(c)         Borrowers have provided Administrative Agent with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis (including pro forma adjustments arising out of events which are directly
attributable to such proposed School Disposition, are factually supportable, and
are expected to have a continuing impact, in each case, determined as if the
School Disposition had been accomplished at the beginning of the relevant
period), Borrowers and their Subsidiaries would have been in compliance with the
minimum EBITDA covenant set forth in Section 7.2 of the Agreement, measured as
of the last day of the fiscal quarter most recently ended prior to the proposed
date of consummation of such proposed School Disposition for which Borrowers are
then required to have delivered internally prepared financial statements to
Administrative Agent in accordance with Section 5.1 of the Agreement, and (ii)
are projected to be in compliance with the minimum EBITDA covenant set forth in
Section 7.2 of the Agreement as of each fiscal quarter ending during the one
year period after the proposed date of consummation of such proposed School
Disposition;
                       
(d)         the Net Cash Proceeds from such proposed School Disposition shall
not be less than the School Disposition Amount with respect to such School;
provided, that, this clause (d) shall not apply with respect to School
Dispositions of Healthcare and Other Professions Schools;
 
(e)         Borrowers shall prepay the Term Loans in accordance with Sections
2.3(d) and (e) of the Agreement from the Net Cash Proceeds of such proposed
School Disposition (exclusive of any portion of such Net Cash Proceeds allocated
to student loan (or installment contract) receivables sold as part of such
School Disposition in accordance with clause (i) below) in an amount not less
than the greater of (i) 25% of such Net Cash Proceeds (exclusive of any portion
of such Net Cash Proceeds allocated to student loan (or installment contract)
receivables sold as part of such School Disposition in accordance with clause
(i) below), and (ii) the School Prepayment Amount with respect to such School;
provided, that, (A) in no case shall the sum of (1) the required prepayments
under this clause (e) with respect to School Dispositions of Healthcare and
Other Professions Schools on or after January 1, 2016 plus (2) the required
prepayments under clause (i) of the definition of School Release Conditions with
respect to School Dispositions of Healthcare and Other Professions Schools on or
after January 1, 2016 exceed $4,000,000 in the aggregate; and (B) in no case
shall the sum of (1) the required prepayments under this clause (e) with respect
to School Dispositions of Healthcare and Other Professions Schools on or after
January 1, 2016 plus (2) the required prepayment under clause (b) of the
definition of Real Property Collateral Sale Conditions with respect to any sale
on or after January 1, 2016 of the Real Property Collateral located in West Palm
Beach, Florida plus (3) the required prepayments under clause (i) of the
definition of School Release Conditions with respect to School Dispositions of
Healthcare and Other Professions Schools on or after January 1, 2016 exceed
$10,000,000 in the aggregate;
 
6

--------------------------------------------------------------------------------

(f)          Borrowers shall deposit with the Tranche A Collateral Agent, from
the Net Cash Proceeds of any proposed School Disposition (other than any School
Dispositions of Healthcare and Other Professions Schools on and after January 1,
2016), as School Closure and Capex Cash Collateral to be held in the School
Closure and Capex Cash Collateral Account, an amount not less than the greater
of (i) 25% of such Net Cash Proceeds, and (ii) the Designated School Deposit
Amount with respect to such School;


SUBPART 2.15  Amendment to Schedule 1.1 (Definition of School Release
Conditions).  Subject to the satisfaction of the conditions precedent set forth
in Part III of this Amendment, the Existing Credit Agreement is hereby amended
effective as of December 31, 2015 by deleting clause (i) of the definition of
“School Release Conditions” in Schedule 1.1 and replacing such clause (i) with
the following:


(i)          if the proposed School Disposition includes the sale or other
disposition of student loan (or installment contract) receivables with respect
to graduated students, in addition to the minimum prepayments and other
requirements described above with respect to such proposed School Disposition,
(i) Borrowers shall have provided Administrative Agent with Borrowers’ proposal
as to the portion of the aggregate Net Cash Proceeds relating to such proposed
School Disposition to be allocated to such student loan (or installment
contract) receivables not later than 5 Business Days prior to the anticipated
closing date of the proposed School Disposition, which allocation shall be
subject to Administrative Agent’s approval, (ii) Borrowers shall prepay the Term
Loans in accordance with Sections 2.3(d) and (e) of the Agreement from the Net
Cash Proceeds allocated to such student loan (or installment contract)
receivables in an amount not less than 50% of such allocated Net Cash Proceeds,
and (iii) if the Net Cash Proceeds allocated to such student loan (or
installment contract) receivables is less than 50% of the aggregate outstanding
principal amount of such student loan (or installment contract) receivables,
Administrative Agent shall have consented (in its discretion) to the sale or
disposition of such student loan (or installment contract) receivables;
provided, that, (A) in no case shall the sum of (1) the required prepayments
under clause (e) of the definition of School Release Conditions with respect to
School Dispositions of Healthcare and Other Professions Schools on or after
January 1, 2016 plus (2) the required prepayments under this clause (i) with
respect to School Dispositions of Healthcare and Other Professions Schools on or
after January 1, 2016 exceed $4,000,000 in the aggregate; and (B) in no case
shall the sum of (1) the required prepayments under clause (e) of the definition
of School Release Conditions with respect to School Dispositions of Healthcare
and Other Professions Schools on or after January 1, 2016 plus (2) the required
prepayment under clause (b) of the definition of Real Property Collateral Sale
Conditions with respect to any sale on or after January 1, 2016 of the Real
Property Collateral located in West Palm Beach, Florida plus (3) the required
prepayments under this clause (i) with respect to School Dispositions of
Healthcare and Other Professions Schools on or after January 1, 2016 exceed
$10,000,000 in the aggregate;


SUBPART 2.16   Amendment to Schedule 1.1 (Definitions of Second Amendment and
Second Amendment Effective Date).  Subject to the satisfaction of the conditions
precedent set forth in Part III of this Amendment, the Existing Credit Agreement
is hereby amended by adding the following new definitions of “Second Amendment”
and “Second Amendment Effective Date” in appropriate alphabetical order in
Schedule 1.1:
 
7

--------------------------------------------------------------------------------

“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of February 29, 2016 among Borrowers, Lenders and Administrative Agent.


“Second Amendment Effective Date” means the date on which all of the conditions
precedent to the effective of Part II of the Second Amendment are satisfied.


SUBPART 2.17   Amendment to Schedule 1.1 (Definition of Tranche B Term Loan
Amount).  Subject to the satisfaction of the conditions precedent set forth in
Part III of this Amendment, the Existing Credit Agreement is hereby amended by
deleting the definition of “Tranche B Term Loan Amount” in Schedule 1.1 and
replacing such definition with the following:


“Tranche B Term Loan Amount” means $20,000,000.


SUBPART 2.18   Amendment to Security Agreement.  Subject to the satisfaction of
the conditions precedent set forth in Part III of this Amendment, the Security
Agreement is hereby amended by deleting the reference to “$15,250,000” set forth
in the definition of “Cash Collateral” in Section 1 of the Security Agreement
and replacing such reference with a reference to “$20,250,000”.


PART  III.
CONDITIONS TO EFFECTIVENESS OF PART II


SUBPART 3.1     Effectiveness of Amendments.  The effectiveness of Part II of
this Amendment shall be subject to the conditions set forth in this Part III
having been satisfied (it being understood and agreed that the remainder of this
Amendment shall be effective upon the execution and delivery hereof by the
parties hereto).


SUBPART 3.2     Payment of Tranche A Term Loan.  Administrative Agent shall have
received from Borrower immediately available funds of $5,000,000 as a payment of
the principal balance of the Tranche A Term Loan, which principal payment shall
be applied by Administrative Agent to the outstanding principal balance of the
Tranche A Term Loan to installment payments thereon in the inverse order of
maturities (for the avoidance of doubt, any amount that is payable on the
Maturity Date shall constitute an installment).  Each of the Lenders party
hereto acknowledges and agrees that, notwithstanding any contrary term set forth
in the Amended Credit Agreement, Borrower shall not be required to pay, and the
Lenders shall not be entitled to receive, any Applicable Prepayment Premium in
connection with such payment on the Second Amendment Effective Date.


SUBPART 3.3     Payment of Applicable Fees.  Administrative Agent shall have
received from Borrower immediately available funds in the amount of all fees
required to be paid on the Second Amendment Effective Date under the terms of
the Fee Letter.


SUBPART 3.4     Payment of Applicable Expenses.  Borrowers shall have paid all
reasonable attorneys’ fees of Administrative Agent and the Lenders that have
been invoiced as of the Second Amendment Effective Date.


SUBPART 3.5    Composite Score Certification.  Administrative Agent shall have
received (i) a certificate from the chief financial officer of Parent to
Administrative Agent, in form and detail reasonably acceptable to Administrative
Agent, setting forth, and containing a detailed calculation of, Parent’s
composite score as of December 31, 2015 under the factors of financial
responsibility set forth in 34 C.F.R. Part 668, Subpart L (which composite score
shall be 1.5 or more, and which composite score and the calculation thereof may
be prepared from draft, unaudited financial statements of Borrowers), and (ii)
such other supporting evidence as Administrative Agent may reasonably require
with respect thereto.
 
8

--------------------------------------------------------------------------------

SUBPART 3.6   Execution of Amendment and Other Documents.  Administrative Agent
shall have received fully executed counterparts of this Amendment, the Fee
Letter and such legal opinions, officer’s certificates and resolutions as
Administrative Agent may reasonably require, in each case in form and substance
reasonably satisfactory to Administrative Agent and the Lenders.


SUBPART 3.7     Execution of Amendment and Other Documents.  The Tranche B
Lender shall have received (a) a fully executed Tranche B Note issued in order
to amend and restate the existing Tranche B Note and to reflect the new Tranche
B Term Loan Amount (after giving effect to this Amendment), and (b) an amendment
to the Cash Collateral Security Agreement in order to reflect the new Cash
Collateral Amount (after giving effect to this Amendment), in each case in form
and substance reasonably satisfactory to Administrative Agent and the Tranche B
Lender.


SUBPART 3.8     Accuracy of Representations and Warranties.  Each of the
representations and warranties set forth in Subpart 4.6 hereof shall be true and
correct in all respects.


PART  IV.
MISCELLANEOUS


SUBPART 4.1     No Additional Obligations.  Borrowers acknowledge and agree that
the execution, delivery and performance of this Amendment shall not create (nor
shall any Borrower rely upon the existence of or claim or assert that there
exists) any obligation of any of Administrative Agent or Lenders to consider or
agree to any other amendment of or waiver or consent with respect to the Amended
Credit Agreement or any other instrument or agreement to which Administrative
Agent or any Lender is a party (collectively, an “Additional Amendment” or
“Consent”), and in the event that Administrative Agent and/or Lenders
subsequently agree to consider any requested Additional Amendment or Consent,
neither the existence of this Amendment nor any other conduct of Administrative
Agent or Lenders related hereto, shall be of any force or effect on
Administrative Agent’s or Lenders’ consideration or decision with respect to any
such requested Additional Amendment or Consent, and Administrative Agent and
Lenders shall not have any obligation whatsoever to consider or agree to any
such Additional Amendment or Consent.


SUBPART 4.2     Waiver of Claims.  In order to induce Administrative Agent and
the Lenders party hereto to enter into this Amendment, each Borrower hereby
releases, remises, acquits and forever discharges each Lender and Administrative
Agent and each of their respective employees, agents, representatives,
consultants, attorneys, officers, directors, partners, fiduciaries,
predecessors, successors and assigns, subsidiary corporations, parent
corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, damages and expenses of any and
every character, known or unknown, direct or indirect, at law or in equity, of
whatever nature or kind, whether heretofore or hereafter arising, for or because
of any manner of things done, omitted or suffered to be done by any of the
Released Parties (excluding the gross negligence or willful misconduct of any of
the Released Parties), prior to and including the date of this Amendment, and in
any way directly or indirectly arising out of any or in any way connected to
this Amendment, the Amended Credit Agreement or the other Loan Documents
(collectively, the “Released Matters”); provided, that the foregoing shall not
apply as to any Released Party to matters resulting from such Released Party’s
own willful misconduct or gross negligence.  Each Borrower hereby acknowledges
that the agreements in this Subpart 4.2 are intended to be in full satisfaction
of all or any alleged injuries or damages arising in connection with the
Released Matters.  Each Borrower hereby represents and warrants to each Lender
and Administrative Agent that it has not purported to transfer, assign or
otherwise convey any right, title or interest in any Released Matter to any
other Person and that the foregoing constitutes a full and complete release of
all Released Matters.
 
9

--------------------------------------------------------------------------------

SUBPART 4.3   Acknowledgments and Stipulations.  In order to induce
Administrative Agent and the Lenders party hereto to enter into this Amendment,
each Borrower acknowledges, stipulates and agrees that: (a) all of the
Obligations are absolutely due and owing to Administrative Agent and Lenders in
accordance with the terms and provisions of the Amended Credit Agreement without
any defense, deduction, offset or counterclaim (and, to the extent any Borrower
had any defense, deduction, offset or counterclaim on the date hereof, the same
is hereby waived by each Borrower); (b) the Loan Documents executed by each
Borrower are legal, valid and binding obligations of such Borrower, enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally; (c) the Liens granted by each Borrower to the Collateral
Agents in the Collateral are valid and duly perfected Liens, subject only to
Permitted Liens; (d) each of the recitals contained at the beginning of this
Amendment is true and correct; and (e) prior to executing this Amendment, each
Borrower consulted with and had the benefit of advice of legal counsel of its
own selection and have relied upon the advice of such counsel, and in no part
upon the representation of Administrative Agent, any Lender or any counsel to
Administrative Agent or any Lender concerning the legal effects of this
Amendment or any provision hereof.


SUBPART 4.4    Cross-References.  References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.


SUBPART 4.5     References in Other Credit Documents.  At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references in the Existing Credit Agreement (including without limitation the
Schedules thereto) to the “Agreement”, and all references in the other Loan
Documents to the “Credit Agreement”, shall be deemed to refer to the Amended
Credit Agreement.


SUBPART 4.6   Representations and Warranties of Borrowers.  Each Borrower hereby
represents and warrants that, after giving effect to the amendments contained
herein, (a) the representations and warranties contained in Section 4 of the
Existing Credit Agreement are correct in all material respects on and as of the
date hereof as though made on and as of such date, except to the extent that any
such representation or warranty specifically relates to an earlier date, and (b)
no Default or Event of Default exists under the Existing Credit Agreement.


SUBPART 4.7     Lender Group Expenses.  To the extent not paid by Borrowers on
the Second Amendment Effective Date, Borrowers agree to pay each Agent’s and
Lender’s reasonable costs and expenses (including reasonable attorneys fees)
incurred in connection with this Amendment and the transactions contemplated
hereby within 10 days after demand therefor is made by Administrative Agent
accompanied by supporting documentation (which may take the form of a summary
invoice).


SUBPART 4.8   This Amendment Constitutes a Loan Document.  Without limiting the
generality of anything contained in the Amended Credit Agreement, this Amendment
constitutes a Loan Document.  The breach of any representation, covenant,
agreement or obligation of any Borrower set forth herein shall constitute an
Event of Default and, notwithstanding anything to the contrary set forth in the
Amended Credit Agreement or any other Loan Document, shall not be subject to any
notice, grace or cure period.
 
10

--------------------------------------------------------------------------------

SUBPART 4.9     Counterparts.  This Amendment may be executed in any number of
counterparts each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
THIS AMENDMENT SUPPLEMENTS, AND FORMS A PART OF, THE EXISTING CREDIT AGREEMENT,
BUT (FOR THE AVOIDANCE OF DOUBT) THE PARTIES HERETO IN ANY EVENT SPECIFICALLY
AGREE (WITHOUT LIMITATION OF THE FIRST PART OF THIS SENTENCE) THAT THE
PROVISIONS OF SECTION 12 OF THE EXISTING CREDIT AGREEMENT APPLY TO THIS
AMENDMENT, MUTATIS MUTANDIS.


SUBPART 4.10  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


[The remainder of this page is intentionally left blank.]
 
11

--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.



 
BORROWERS:
           
LINCOLN EDUCATIONAL SERVICES
   
CORPORATION, a New Jersey corporation
           
BY:
/s/ Scott M. Shaw
           
NAME:
Scott M. Shaw
           
TITLE:
Chief Executive Officer and President
           
LINCOLN TECHNICAL INSTITUTE, INC.,
   
a New Jersey corporation
           
BY:
/s/ Scott M. Shaw
           
NAME:
Scott M. Shaw
           
TITLE:
President
           
NEW ENGLAND ACQUISITION, LLC,
   
a Delaware limited liability company
           
BY:
/s/ Scott M. Shaw
           
NAME:
  Scott M. Shaw
           
TITLE:
 President
           
SOUTHWESTERN ACQUISITION, L.L.C.,
   
a Delaware limited liability company
           
BY:
/s/ Scott M. Shaw
           
NAME:
Scott M. Shaw
           
TITLE:
President
 

 
[LINCOLN—SECOND AMENDMENT TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 
NASHVILLE ACQUISITION, L.L.C.,
   
a Delaware limited liability company
           
BY:
/s/ Scott M. Shaw
            NAME:
Scott M. Shaw
           
TITLE:
President
           
EUPHORIA ACQUISITION, LLC,
   
a Delaware limited liability company
           
BY:
/s/ Scott M. Shaw
           
NAME:
Scott M. Shaw
           
TITLE:
President
           
NEW ENGLAND INSTITUTE OF TECHNOLOGY
   
AT PALM BEACH, INC., a Florida corporation
           
BY:
/s/ Scott M. Shaw
           
NAME:
Scott M. Shaw
           
TITLE:
President
           
LTI HOLDINGS, LLC,
   
a Colorado limited liability company
           
BY:
/s/ Scott M. Shaw
           
NAME:
Scott M. Shaw
           
TITLE:
President
           
NN ACQUISITION, LLC,
   
a Delaware limited liability company
           
BY:
/s/ Scott M. Shaw
           
NAME:
Scott M. Shaw
           
TITLE:
President
 

 
[LINCOLN—SECOND AMENDMENT TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 
LCT ACQUISITION, LLC,
   
a Delaware limited liability company
           
BY:
/s/ Scott M. Shaw
           
NAME:
Scott M. Shaw
           
TITLE:
President
 

 
[LINCOLN—SECOND AMENDMENT TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

  AGENTS AND LENDERS:             HPF SERVICE, LLC,     as Administrative Agent
and Tranche A Collateral Agent          
By:
VIRGO SERVICE COMPANY LLC,
     
its Managing Member
           
By:
/s/ Robert Racusin
   
Name:
Robert Racusin
   
Title:
Authorized Signatory
 

 
[LINCOLN—SECOND AMENDMENT TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

  RUSHING CREEK 4, LLC,     as a Tranche A Lender            
By:
VIRGO SERVICE COMPANY LLC,
     
its Manager
           
By:
/s/ Robert Racusin
   
Name:
Robert Racusin
   
Title:
Authorized Signatory
 

 
[LINCOLN—SECOND AMENDMENT TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

  HPF HOLDCO, LLC,     as a Tranche A Lender            
By:
/s/ Jonathan Goodman
   
Name:
Jonathan Goodman
   
Title:
Manager
 

 
[LINCOLN—SECOND AMENDMENT TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

  TIGER CAPITAL GROUP, LLC,     as a Tranche A Lender            
By:
/s/ Robert DeAngelis
   
Name:
Robert DeAngelis
   
Title:
Executive Managing Director
 

 
[LINCOLN—SECOND AMENDMENT TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

  ALOSTAR BANK OF COMMERCE,     as the Tranche B Lender            
By:
/s/ Brian Long
   
Name:
Brian Long
   
Title:
Vice President
 

 
[LINCOLN—SECOND AMENDMENT TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

Exhibit A


7.            FINANCIAL COVENANTS.


Each Borrower covenants and agrees that, until payment in full of the
Obligations:


7.1           Minimum Liquidity.  Borrowers will maintain Unrestricted Cash as
of each fiscal quarter end of not less than the applicable amount required
below:


Fiscal Quarter End
Minimum Unrestricted Cash
March 31, 2016
$11,500,000
June 30, 2016
$5,700,000
September 30, 2016
$11,000,000
December 31, 2016
$18,000,000



; provided, that, (a) to the extent that, as of any fiscal quarter end, the
Borrowers’ reimbursement obligations under Permitted Letters of Credit exceed
the aggregate amount of Permitted Letters of Credit outstanding as of the
Closing Date, the minimum Unrestricted Cash required as of such fiscal quarter
end shall be reduced, on a dollar for dollar basis, by the lesser of the amount
of such excess and $3,000,000, (b) in Administrative Agent’s sole discretion,
Administrative Agent may consent to the reduction of the minimum Unrestricted
Cash in amounts not to exceed verified out of pocket costs incurred by Borrowers
after the Closing Date with respect to closures of Designated Schools, and (c)
subject to Administrative Agent’s receipt of account statements or other
supporting documentation reasonably acceptable to it, Borrowers shall be
entitled to include in the calculation of Unrestricted Cash as of any fiscal
quarter end the aggregate amount of Title IV Program trust funds that were
transferred by Borrowers from the trust fund accounts containing such funds to a
Deposit Account of Borrowers that exclusively contain Unrestricted Cash (and is
subject to a Control Agreement) within two Business Days after such fiscal
quarter end.


7.2           Minimum EBITDA.  Borrowers and their Subsidiaries will have
EBITDA, measured as of the last day of each fiscal quarter for the four fiscal
quarter period then ending, of not less than the applicable amount required
below:


Fiscal Quarter Ending
Minimum EBITDA
March 31, 2016
$4,000,000
June 30, 2016
$4,000,000
September 30, 2016
$4,000,000
December 31, 2016
$4,000,000



; provided, that, in calculating EBITDA for each of the four fiscal quarter
periods listed above, EBITDA shall be adjusted to reflect the exclusion of lease
termination payments actually paid during such periods of up to $5,000,000 in
the aggregate with respect to the Hartford LTI School and up to $2,900,000 in
the aggregate with respect to the Fern Park School.
 

--------------------------------------------------------------------------------

7.3           Maximum Capital Expenditures.  Borrowers and their Subsidiaries
will not make or incur Capital Expenditures (a) during the fiscal year ending
December 31, 2015 or any portion thereof, in excess of the sum of $4,625,000
plus the Excess Capex Amount with respect to such fiscal year or then applicable
portion thereof, or (b) during the fiscal year ending December 31, 2016 or any
portion thereof, in excess of the sum of $6,000,000 plus the Excess Capex Amount
with respect to such fiscal year or then applicable portion thereof.


The covenants set forth in Sections 7.1, 7.2 and 7.3 will be re-set for fiscal
year 2017 and each subsequent fiscal year at either (a) the applicable levels
with respect to fiscal year 2016 (and each fiscal quarter thereof) as set forth
in this Agreement as of the initial Closing Date (the “2016 Closing Date
Covenant Levels”), or (b) the applicable levels with respect to fiscal year 2016
(and each fiscal quarter thereof) as set forth in the Second Amendment (the
“2016 Second Amendment Covenant Levels”), as elected by Borrowers’ written
notice to Administrative Agent, such written notice to be delivered by Borrowers
to Administrative Agent on or before January 10, 2017.  In the event that
Borrowers fail to deliver such written notice to Administrative Agent on or
before January 10, 2017, Borrowers shall be deemed to have elected to have the
2016 Second Amendment Covenant Levels apply for fiscal year 2017 and each
subsequent fiscal year.  In the event that Borrowers elect (or are deemed to
have elected) to have the 2016 Second Amendment Covenant Levels apply for fiscal
year 2017 and each subsequent fiscal year, then Borrowers shall make a mandatory
prepayment of the Term Loans (any such prepayment, a “Covenant Level
Prepayment”) in accordance with the following terms: (i) if Borrowers have made
$4,000,000 in the aggregate of prepayments of the Term Loans under clauses (e)
and (i) of the definition of School Release Conditions with respect to School
Dispositions of Healthcare and Other Professions Schools on or after January 1,
2016, then the amount of such Covenant Level Prepayment shall be $2,000,000;
(ii) if Borrowers have not made $4,000,000 in the aggregate of prepayments of
the Term Loans under clauses (e) and (i) of the definition of School Release
Conditions with respect to School Dispositions of Healthcare and Other
Professions Schools on or after January 1, 2016, then the amount of such
Covenant Level Prepayment shall be $4,000,000; and (iii) any such Covenant Level
Prepayment shall be due and payable on or before January 15, 2017 in accordance
with the terms of Section 2.3(d).
 

--------------------------------------------------------------------------------

Schedule H


Healthcare and Other Professions Schools


Name of School
 
Allentown
 
Edison
 
Moorestown
 
Lincoln
 
Brockton
 
Somerville
 
Lowell
 
Marietta
 
NE Philadelphia
 
CC Philadelphia
 
Paramus
 
New Britain
 
Shelton
 
Summerlin
 
Green Valley
 
West Palm Beach
 
Southington LCNE
 

 
 

--------------------------------------------------------------------------------